Exhibit 10.1


DARÉ BIOSCIENCE, INC.
PERFORMANCE BONUS PLAN
1.
Purpose

This Performance Bonus Plan (this “Plan”) is intended to provide an incentive
for superior work and to motivate eligible employees of Daré Bioscience, Inc.
(the “Company”) and its subsidiaries toward even higher achievement and business
results, to tie their goals and interests to those of the Company and its
stockholders, and to enable the Company to attract and retain highly qualified
employees. This Plan is for the benefit of Participants (as defined below).
2.
Participants

From time to time, the Compensation Committee (the “Compensation Committee”) of
the Board of Directors (the “Board”) of the Company may select certain employees
of the Company or its subsidiaries to be eligible to receive cash bonuses under
this Plan with respect to a particular performance period (the employees so
selected, “Participants”). Participation in this Plan does not change the “at
will” nature of a Participant’s employment with the Company or any of its
subsidiaries.
3.
Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret this Plan. Subject to applicable law, rules and
regulations, from time to time, the Compensation Committee may request that the
Board exercise any of the discretion or authority of the Compensation Committee
under this Plan.
4.
Bonus Determinations

(a)
Performance Goals. A Participant may receive a cash bonus payment under this
Plan based upon the achievement of one or more performance objectives that are
established by the Compensation Committee and relate to financial and
operational metrics with respect to the Company or any of its subsidiaries (the
“Performance Goals”), including the following: developmental, clinical or
regulatory milestones; clinical trial results; business development and
financing milestones; acquisitions or strategic transactions; revenue; expense
levels; total shareholder return; earnings before interest, taxes, depreciation
and amortization; net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); changes in the market price of the Company’s
common stock; economic value-added; sales or revenue milestones; operating
income (loss); cash flow (including, but not limited to, operating cash flow and
free cash flow); return on capital, assets, equity, or investment; gross or net
profit levels; productivity; expense efficiency; margins; operating efficiency;
customer satisfaction; publications; reimbursement decisions; working capital;
earnings (loss) per share of the Company’s common stock; sales or market share;
number of customers or units of products sold; and operating income and/or net
annual recurring revenue, any of which may be (A) measured in absolute terms or
compared to any incremental increase, (B) measured in terms of growth, (C)
compared to another company or companies or to results of a peer group, (D)
measured against the market as a whole and/or as compared to applicable market
indices and/or (E) measured on a pre-tax or post-tax basis (if applicable).
Further, any Performance Goals may be used to measure the performance of the
Company as a whole or a business unit or other segment of the Company, or one or
more product lines or specific markets. The Performance Goals may differ from
Participant to Participant.

(b)
Calculation of Performance Goals. At the beginning of each applicable
performance period, the Compensation Committee will determine whether any
significant element(s) will be included in or excluded from the calculation of
any Performance Goal with respect to any Participant. In all other respects,
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Compensation Committee and which is consistently applied with
respect to a Performance Goal in the relevant performance period. The
Compensation Committee shall determine when a performance period begins and
ends.

(c)
Target; Minimum; Maximum. Each Performance Goal will have a “target” (100
percent attainment of the Performance Goal) and may also have a “minimum” hurdle
and/or a “maximum” amount.

(d)
Bonus Requirements; Individual Goals. Except as otherwise set forth in this
Section 4(d): (i) any bonuses paid to Participants under this Plan shall be
based upon objectively determinable bonus formulas that tie such bonuses to one
or more performance targets relating to the Performance Goals (certain
Performance Goals may be given more weight than others), (ii) bonus formulas for
Participants shall be adopted in each performance period by the Compensation
Committee and communicated to each Participant and (iii) no bonuses shall be
paid to Participants unless and until the Compensation Committee makes a
determination with respect to the attainment of the performance objectives
relating to the Performance Goals. Notwithstanding the foregoing, the
Compensation Committee may adjust bonuses payable under this Plan based on
achievement of one or more individual performance objectives or pay bonuses
(including, without limitation, discretionary bonuses) to Participants under
this Plan based on individual performance goals and/or upon such other terms and
conditions as the Compensation Committee may in its discretion determine.

(e)
Individual Target Bonuses. The Compensation Committee shall establish a target
bonus opportunity for each Participant for each performance period (the “Target
Bonus”). For each Participant, the Compensation Committee shall have the
authority to apportion the Target Bonus so that a portion of it is tied to
attainment of Performance Goals and a portion of it is tied to attainment of
individual performance objectives.

(f)
Employment Requirement. Subject to any additional terms contained in a written
agreement between the Participant and the Company or any of its subsidiaries,
the payment of a bonus to a Participant under this Plan with respect to a
performance period is conditioned on the Participant’s employment by the Company
or its subsidiary on the bonus payment date. If a Participant was not employed
by the Company or its subsidiary for an entire performance period, the
Compensation Committee may pro rate the bonus based on the number of days
employed during such period.

5.
Timing of Payment

(a)
With respect to Performance Goals established and measured on a basis more
frequently than annually (e.g., quarterly or semi-annually), the Performance
Goals will be measured as of the end of each performance period and after such
period has ended; provided, that with respect to any Performance Goals that are
dependent on financial metrics as reported in the Company’s periodic reports
filed with the U.S. Securities and Exchange Commission for any particular
period, such Performance Goals will be measured after the applicable periodic
reports have been so filed. If the Performance Goals and/or individual goals for
a performance period are met, payments will be made as soon as practicable
following the end of such performance period, but not later than 74 days after
the end of the fiscal year in which such performance period ends.

(b)
With respect to Performance Goals established and measured on an annual or
multi-year basis, Performance Goals will be measured as of the end of each such
performance period (e.g., the end of each fiscal year) and after such period has
ended; provided, that with respect to any Performance Goals that are dependent
on financial metrics as reported in the Company’s periodic reports filed with
the U.S. Securities and Exchange Commission for any particular period, such
Performance Goals will be measured after the applicable periodic reports have
been so filed. If the Performance Goals and/ or individual goals for any
performance period are met, bonus payments will be made as soon as practicable,
but not later than 74 days after the end of the relevant fiscal year.

(c)
For the avoidance of doubt, bonuses earned at any time in a fiscal year must be
paid no later than 74 days after the last day of such fiscal year.

6.
Amendment and Termination

The Company, acting through the Board, reserves the right to, and may, amend or
terminate this Plan at any time in its sole discretion.


1

